DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, claims 1-10 on April 22, 2021 is acknowledged. Claims 11-13 are withdrawn from prosecution at this time, for being drawn to a non-elected group. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al., (US 5413880, provided on IDS 12/23/2019).
Regarding claims 1 and 6, Ishii discloses a solid fuel cell using a stabilized zirconia system (col.4/L 1-17), the oxygen ion conductor consists of a composition consisting of (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.3/L15-18).  In example 1, Ishii discloses (1-x-y) ZrO2-xSc2O3-yAl2O3, the powdered materials were combined and mixed to form pellets, and the pellets are sintered (col.5/L5-10). In example 2, Ishii discloses (1-x-y) ZrO2-xSc2O3-yAl2O3
Ishii further discloses the crystal structure of the oxygen ion conductor changes from monoclinic to rhombohedral to cubic (col.2/L19-21). Ishii further discloses as a result of the addition of Al2O3, the rhombohedral phase did not appear in the crystal structure, and the cubic crystal structure was stable (col.6/L19-22). Examiner notes that the pellets reads on the claimed sintered body. Examiner further notes that (1-x-y) ZrO2-xSc2O3-yAl2O3 powder that forms pellets and is used an oxygen ion conductor has a rhombohedral phase and a cubic phase crystal structure.
Examiner notes Ishii uses an oxygen ion conductor that consists of a composition consisting of (1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.5/L5-10), which is the same as the scandia stabilized zirconia powder/body  represented by the formula (ZrO2)1-x-a (Sc2O3)x(Al2O3)a  wherein x is 0.09 ≤ x ≤0.11 , and a is 0.02≤ a < 0.01 of the present invention. Due to Ishii using the same Scandia stabilized zirconia powder/body as the present invention it is expected to have the same grain boundary resistivity of 12 Ω ·cm or less at 500°C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  (CLAIMS 1 and 6)
Regarding claims 2 and 7, Ishii discloses all of the limitations as set forth above in claims 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain (CLAIMS 2 and 7 )
Regarding claims 3 and 8, Ishii discloses all of the limitations as set forth above in claim 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain boundary resistivity of 200 Ω·cm or less at 450° C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 3 and 8) 
Regarding claims 4 and 9, Ishii discloses all of the limitations as set forth above in claim 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain boundary resistivity of 1000 Ω ·cm or less at 400 °C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. (CLAIMS 4 and 9)
Regarding claims 5 and 10, Ishii discloses all of the limitations as set forth above in claim 1 and 6.  Ishii further discloses when the dopant Al2O3 is not included, the rhombohedral phase is obtained as a single phase room temperature. When this is heated to 650°C, a phase transformation to the cubic crystal structure occurs. However, by adding the sub dopant, the cubic crustal structure is stabilized (col.5/ L 25-30). Examiner further notes with the addition of Al2O3 to the Scandia stabilized zirconia the cubic crystal structure is stabilized and does not change when heated. 
Examiner further notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0) as the present invention it is expected that the crystal structure of the sintered body will not change even after heat treatments 600° C for 1000 hours.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 5 and 10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722